Citation Nr: 0508872	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Chapter 30).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a determination letter dated in August 2002 from 
the Muskogee, Oklahoma Regional Office (RO) of the Department 
of Veterans Affairs (VA), denying the veteran's claim seeking 
entitlement to Chapter 30 educational benefits.  The veteran, 
who resides within the jurisdiction of the Waco, Texas, RO, 
was afforded a hearing by videoconference before the 
undersigned in July 2004.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran served on active duty from July 1972 to July 
1991.

2.  The veteran met the requirements for entitlement to 
Chapter 34 educational assistance as of December 31, 1989.

3.  The veteran was eligible for Chapter 30 educational 
assistance on separation from active duty July 20, 1991.

4.  The 10 year period for eligibility for Chapter 30 
educational assistance ended July 20, 2001.

5.  The veteran's application for Chapter 30 educational 
assistance was received in August 2002.




CONCLUSION OF LAW

The veteran does not meet the criteria for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code.  38 U.S.C.A. §§ 3011, 3018A, 3018B (West 2002); 
38 C.F.R. §§ 21.7042, 21.7044, 21.7045 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  In addition, regulations implementing the VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  As well, the statute at 
issue in the present case is not found in Chapter 51 (rather, 
in Chapters 30 and 34).  Therefore, the VCAA (and, it 
follows, its implementing regulations) is not for application 
in this appeal.  

The Board further notes that the essential facts of this case 
are not in dispute, and the resolution ultimately depends on 
the application of the law rather than on weighing of the 
evidence.  Under such circumstances, any failure to meet the 
VCAA duty to assist and notify is harmless error.  See Valiao 
v. Principi, 17 Vet. App. 229 (2003).  The Court has 
specifically held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), Cf. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

The veteran contends that he is eligible to receive 
educational assistance benefits under Chapter 30.  During the 
July 2004 hearing, he testified that he had applied for 
benefits in August 2002 but was denied because it was beyond 
the 10 year period of eligibility.  He also testified that he 
had applied earlier for the same benefits in 1996, but was 
denied based on incorrect information about his service 
period.

There are two basic categories of veterans who are eligible 
for Chapter 30 educational assistance:  The first category 
includes certain veterans who first became members of the 
Armed Forces or first entered on active duty as members of 
the Armed Forces after June 30, 1985.  The second category 
includes certain veterans who were eligible for Chapter 34 
educational assistance as of December 31, 1989.  38 U.S.C.A. 
§ 3011(a) (West 2002); 38 C.F.R. §§ 21.7042, 21.7044 (2003).  

In this case, the veteran did not first enter active duty 
after June 30, 1985 and is not eligible under the first 
category.  However, the evidence shows that, as of December 
31, 1989, the veteran was eligible for Chapter 34 education 
benefits.  He also met the additional requirements for 
eligibility as a second category veteran, specifically, he 
was on active duty between October 19, 1984, to July 1, 1985, 
and served at least three years of continuous active duty in 
the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011 
(West 2002); 38 C.F.R. § 21.7044 (2003).

The applicable legal criteria provide a ten-year period of 
eligibility during which and individual may use his 
entitlement to Chapter 30 educational assistance benefits, 
and the applicable period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a); 
38 C.F.R. § 21.7050(a).  In this case, the veteran's last 
discharge from service was in July 1991.  His period of 
eligibility expired in July 2001, and his claim for benefits 
was received in August 2002.  Thus, the veteran was no longer 
eligible for Chapter 30 educational benefits at the time his 
current application was received.

The veteran contends that his previous claim for educational 
benefits which he filed during the 10 year period, in 1996, 
was erroneously denied.  A November 1996 letter in the claims 
file addressed to the veteran shows that his claim for 
education benefits under Chapter 30 was denied based on a 
conclusion that he did not meet the eligibility requirements.  
The letter further informed him that this decision was based 
on information indicating that he had active duty service 
from July 1972 to February 1988.  The Board notes that his 
actual period of service extended until July 1991.  The Board 
is sympathetic to the veteran's claim; however, he was 
provided his appellate rights, and did not appeal the 
November 1996 denial although it is clear that he knew the 
dates of service used to deny his claim were wrong.  The 
appeal period expired, and the decision became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1996).  

Subsequent to the decision in 1996, his period of eligibility 
under Chapter 30 expired in July 2001, and when he filed his 
claim for educational benefits in August 2002, he was no 
longer eligible.  38 U.S.C.A. § 3031(a); 38 C.F.R. 
§ 21.7050(a).  

Based on the foregoing, the Board concludes that the 
statutory and regulatory criteria necessary to establish 
entitlement to educational assistance benefits under Chapter 
30 are not met.  The veteran does not meet the criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code as his current claim was received 
after his period of eligibility had expired.  Therefore, the 
Board finds that there is no legal basis for a grant of those 
benefits, and the veteran's claim must be denied. 38 U.S.C.A. 
§ 3011(a) (West 2002); 38 C.F.R. § 21.7042, 21.7044, 21.7045 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1994) (the Board 
notes that where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit). 




ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Chapter 30) is denied.



	                        
____________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


